Citation Nr: 1823984	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1982 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim for an increased disability rating for her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.

The Veteran's claim for increased disability ratings for her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx was previously before the Board in November 2016, wherein the Veteran's claim was remanded for additional development and due process considerations.  A supplemental statement of the case was most recently issued in August 2017.  The case was returned to the Board for appellate consideration.  

In a July 2017 rating decision, the Veteran was granted an increased, 20 percent disability evaluation for her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx, effective February 3, 2012.  As the Veteran has not been granted the maximum benefit allowed, the claim for an increased disability rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 38 (1993).

The Board acknowledges that the issue of entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) was remanded by the Board in November 2016, for adjudication by the RO.  The RO denied the Veteran's claim for TDIU in a November 2017 rating decision.  A review of the record does not reflect that the Veteran has disagreed with the decision or otherwise instituted an appeal, and this issue has not been certified to the Board for adjudication.  Accordingly, the Board does not have jurisdiction over this issue at this time.


FINDING OF FACT

The Veteran's lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx is manifest by pain and spasm, with abnormal gait or spinal contour.  Forward flexion is limited to 80 degrees; the Veteran does not experience incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx have not been met.  38 U.S.C. §§ 1155 , 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claim.  The Veteran was afforded VA examinations responsive to the claim for an increased rating.  The examination reports contain all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has been assigned a 20 percent disability rating for her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx most closely approximates the criteria for the currently assigned 20 percent disability rating for the rating period on appeal.  

The Board notes that the Veteran's July 2012 and June 2017 VA examinations and VA and private treatment records for the rating period on appeal provide conflicting information as to whether the Veteran has intervertebral disc syndrome; the July 2012 VA examination says the Veteran has intervertebral disc syndrome, but the June 2017 VA examiner indicated otherwise.  Regardless, both VA examiners indicated that the Veteran does not have any incapacitating episodes as a result of her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.  

At the July 2012 VA examination, the Veteran had forward flexion to 90 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees per side, and right and left lateral rotation to 25 degrees per side.  More recently, at the June 2017 VA examination, the Veteran had forward flexion to 80 degrees, extension to 5 degrees, right and left lateral flexion to 25 degrees per side, and right and left lateral rotation to 30 degrees per side.  Examination reports and treatment records indicate that the Veteran experienced decreased or abnormal range of motion, pain and tenderness to palpation, and muscle spasm, with abnormal gait and spinal contour.  The VA examination reports and treatment records indicate that there was pain on motion, without guarding, weakness, or atrophy; strength and reflex testing was normal.  There was no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 20 percent evaluation for her service-connected lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx for the entire rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.

The Board finds that the criteria for a disability rating of 40 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence shows that the Veteran experiences forward flexion of the thoracolumbar spine which is better than 30 degrees.  Here, the lay evidence has been considered; however, that evidence when accepted as correct does not establish that she is functionally limited to 30 degrees or less.  She does not experience incontinence or bowel complaints as a result of her lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.  Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during the rating period on appeal.  

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that her pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated limited reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  See Mitchell v. Shinseki.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current 20 percent disability rating.  

As noted earlier, the Veteran's degenerative arthritis of the cervical spine has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's treatment records do not confirm that her treating physicians noted any incapacitating episodes or prescribed bed rest, and the Veteran's July 2012 and June 2017 VA examination reports reflect that the Veteran has not experienced any incapacitating episodes requiring bed rest.  With respect to a higher evaluation based on incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the record does not show that the Veteran experiences incapacitating episodes requiring physician prescribed best rest having a total duration of at least 4 weeks during a 12 month period as contemplated by a higher evaluation.  Review of the Veteran's treatments record also do not reveal any periods of physician prescribed bed rest as a result of his service-connected low back disability.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran was granted service connection for radiculopathy of the right and left lower extremities and assigned separate 10 percent disability evaluations for each lower extremity.  As the Veteran is separately evaluated for his neurological deficits of his lower extremities, it is not for consideration here.

As such, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for service-connected lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx.  


ORDER

Entitlement to a disability evaluation in excess of 20 percent for lumbosacral strain, bilateral sacroiliitis, and retrolisthesis of the coccyx is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


